UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20552 FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 Commission File Number 000-32561 Middlefield Banc Corp. (Exact name of registrant as specified in its charter) Ohio 34 - 1585111 (State or other jurisdiction of incorporation (IRSEmployer Identification No.) or organization) 15985 East High Street, Middlefield, Ohio 44062-9263 (Address of principal executive offices) (440) 632-1666 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [√] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [√] NO [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Small reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [ ] NO [√] State the number of shares outstanding of each of the issuer's classes of common equity as of the latest practicable date: Class: Common Stock, without par value Outstanding at May 9, 2013 : 2,016,496 EXPLANATORY NOTE This Form 10-Q/A amendment to the Company's Quarterly Report on Form 10-Q for the period ended March 31, 2013 is being filed for the sole purpose of filing the corrected Exhibits 31.1, 31.2 and 32. This Amendment contains the complete text of the original report in addition to the corrected Exhibits listed above. This Amendment does not reflect any events occurring subsequent to the May 9, 2013 filing date of the original Form 10-Q for the quarter ended March 31, 2012 or in any way modify or update disclosures in the original Form 10-Q for the quarter ended March 31, 2013. 1 MIDDLEFIELD BANC CORP. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheet as of March 31, 2013 and December 31, 2012 3 Consolidated Statement of Income for the Three Months ended March 31, 2013 and 2012 4 Consolidated Statement of Comprehensive Income for the Three Months ended March 31, 2013 and 2012 5 Consolidated Statement of Changes in Stockholders' Equity for the Three Months ended March 31, 2013 6 Consolidated Statement of Cash Flows for the Three Months ended March 31, 2013 and 2012 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 36 PART II - OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered sales of equity securities and use of proceeds 37 Item 3. Default Upon Senior Securities 37 Item 4. Mine Safety Disclosures 37 Item 5. Other Information 37 Item 6. Exhibits and Reports on Form 8 - K 37 SIGNATURES 44 Exhibit 31.1 45 Exhibit 31.2 46 Exhibit 32 47 2 MIDDLEFIELD BANC CORP. CONSOLIDATED BALANCE SHEET (Dollar amounts in thousands, except share data) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ $ Federal funds sold Cash and cash equivalents Investment securities available for sale Loans Less allowance for loan losses Net loans Premises and equipment Goodwill Core deposit intangible Bank-owned life insurance Accrued interest and other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Noninterest-bearing demand $ $ Interest-bearing demand Money market Savings Time Total deposits Short-term borrowings Other borrowings Accrued interest and other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, no par value; 10,000,000 shares authorized, 2,205,814 and 2,181,763 shares issued Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 189,530 shares ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to the unaudited consolidated financial statements. 3 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF INCOME (Dollar amounts in thousands, except per share data) (Unaudited) Three Months Ended March 31, INTEREST INCOME Interest and fees on loans $ $ Interest-bearing deposits in other institutions 8 4 Federal funds sold 4 3 Investment securities: Taxable interest Tax-exempt interest Dividends on stock 23 26 Total interest income INTEREST EXPENSE Deposits Short term borrowings 52 59 Other borrowings 46 84 Trust preferred debt 34 46 Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges on deposit accounts Investment securities gains, net - Earnings on bank-owned life insurance 68 68 Gain on sale of loans - 85 Other income Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Occupancy expense Equipment expense Data processing costs Ohio state franchise tax Federal deposit insurance expense Professional fees Loss on sale of other real estate owned 8 18 Advertising expense 20 Other real estate expense 10 Other expense Total noninterest expense Income before income taxes Income taxes NET INCOME $ $ EARNINGS PER SHARE Basic $ $ Diluted DIVIDENDS DECLARED PER SHARE $ $ See accompanying notes to the unaudited consolidated financial statements. 4 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollar amounts in thousands) (Unaudited) Three Months Ended March 31, Net income $ $ Other comprehensive loss: Net unrealized holding loss on available for sale securities ) ) Tax effect 20 Reclassification adjustment for gains included in net income ) - Tax effect 63 - Total other comprehensive loss ) ) Comprehensive income $ $ See accompanying notes to the unaudited consolidated financial statements. 5 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (Dollar amounts in thousands, except shares and dividend per share amount) (Unaudited) Common Stock Retained Earnings Accumulated Other Comprehensive Income Treasury Stock Total Stockholders' Equity Balance, December 31, 2012 $ ) $ Net income Comprehensive loss ) ) Common stock issuance (13,320 shares) Dividend reinvestment and purchase plan (10,731 shares) Stock options exercised ) ) Cash dividends ($0.26 per share) ) ) Balance, March 31, 2013 $ ) $ See accompanying notes to the unaudited consolidated financial statements. 6 MIDDLEFIELD BANC CORP. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollar amounts in thousands) (Unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Investment securities gains, net - Depreciation and amortization Amortization of premium and discount on investment securities Accretion of deferred loan fees, net ) ) Origination of loans held for sale - ) Proceeds from sale of loans held for sale - Gain on sale of loans - ) Earnings on bank-owned life insurance ) ) Deferred income taxes 58 ) Loss on sale of other real estate owned 8 18 Increase in accrued interest receivable ) ) Decrease in accrued interest payable ) ) Decrease in prepaid federal deposit insurance 9 Other, net ) ) Net cash provided by operating activities INVESTING ACTIVITIES Investment securities available for sale: Proceeds from repayments and maturities Proceeds from sale of securities - Purchases ) ) Increase (decrease) in loans, net ) Proceeds from the sale of other real estate owned Purchase of premises and equipment ) ) Net cash provided by investing activities FINANCING ACTIVITIES Net (decrease) increase in deposits ) Decrease in short-term borrowings, net ) ) Repayment of other borrowings ) ) Common stock issuance - Stock options exercised ) - Proceeds from dividend reinvestment & purchase plan Cash dividends ) ) Net cash (used for) provided by financing activities ) Increase in cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL INFORMATION Cash paid during the year for: Interest on deposits and borrowings $ $ Income taxes Non-cash investing transactions: Transfers from loans to other real estate owned $ $ See accompanying notes to the unaudited consolidated financial statements. 7 MIDDLEFIELD BANC CORP. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - BASIS OF PRESENTATION The consolidated financial statements of Middlefield Banc Corp. ("Company") include its two bank subsidiaries The Middlefield Banking Company (“MB”) and Emerald Bank (“EB”) and a non-bank asset resolution subsidiary EMORECO, Inc. All significant inter-company items have been eliminated. The accompanying financial statements have been prepared in accordance with U.S. generally accepted accounting principles and the instructions for Form 10-Q and Article 10 of Regulation S-X.In management’s opinion, the financial statements include all adjustments, consisting of normal recurring adjustments, that the Company considers necessary to fairly state the Company’s financial position and the results of operations and cash flows.The consolidated balance sheet at December 31, 2012, has been derived from the audited financial statements at that date but does not include all of the necessary informational disclosures and footnotes as required by U. S. generally accepted accounting principles.The accompanying financial statements should be read in conjunction with the financial statements and notes thereto included with the Company’s Form 10-K for the year ended December 31, 2012 (File No. 000-32561). The results of the Company’s operations for any interim period are not necessarily indicative of the results of the Company’s operations for any other interim period or for a full fiscal year. Recent Accounting Pronouncements In December 2011, the FASB issued ASU 2011-11, Balance Sheet (Topic 210):Disclosures about Offsetting Assets and Liabilities .The amendments in this Update affect all entities that have financial instruments and derivative instruments that are either (1) offset in accordance with eitherSection 210-20-45 orSection 815-10-45 or (2) subject to an enforceable master netting arrangement or similar agreement.The requirements amend the disclosure requirements on offsetting in Section 210-20-50.This information will enable users of an entity's financial statements to evaluate the effect or potential effect of netting arrangements on an entity's financial position, including the effect or potential effect of rights of setoff associated with certain financial instruments and derivative instruments in the scope of this Update.An entity is required to apply the amendments for annual reporting periods beginning on or after January 1, 2013, and interim periods within those annual periods.An entity should provide the disclosures required by those amendments retrospectively for all comparative periods presented.This ASU did not have a significant impact on the Company’s financial statements. In January 2013, the FASB issued ASU 2013-01, Balance Sheet (Topic 210): Clarifying the Scope of Disclosures about Offsetting Assets and Liabilities.
